 Case 3:21-cv-13845-ZNQ-DEA Document 1 Filed 07/20/21 Page 1 of 7 PageID: 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

CHERYLEE CRAWFORD;

                          Plaintiff,                CIVIL ACTION

       v.
                                                    CASE NO. ______________________
WALMART OF BRICK; ABC
CORPORATIONS (1-10); DEF
PARTNERSHIPS (1-10); GHI LIMITED                    JURY TRIAL DEMANDED
LIABILITY COMPANIES (1-10); AND
JOHN-JANE DOES (1-10);

                          Defendants.

                             DEFENDANT’S NOTICE OF REMOVAL

        Defendant, “Walmart of Brick” (hereinafter referred to as “Defendant” or “Walmart”),

by and through their undersigned counsel, now file this Notice of Removal pursuant to 28 U.S.C.

§§ 1441(a) and (b) and 1446(b) and (c) to remove this action from the Superior Court of New

Jersey, Law Division, Ocean County ("State Action") to the United States District Court for the

District of New Jersey, and, in support thereof, state as follows:

I.     PROCEDURAL AND FACTUAL BACKGROUND

       1.      On January 25, 2021, Plaintiff, Cherylee Crawford (“Plaintiff”), instituted the

State Action by filing a Complaint against the Defendant, “Walmart of Brick” (See Ex. “A,”

Plaintiff’s Complaint).

       2.      Plaintiff alleges that she sustained personal injuries from an incident that occurred

on or about August 22, 2020 at Wal-Mart Store #1977 located at 1872 Route 88 in Brick, New

Jersey (“Store”). (See generally Ex. “A,” Plaintiff’s Complaint.)

       3.      According to Plaintiff’s Complaint, “As a direct and proximate result of the

negligence of the Defendants as aforesaid, Plaintiff was caused to be injured due to the aforesaid
 Case 3:21-cv-13845-ZNQ-DEA Document 1 Filed 07/20/21 Page 2 of 7 PageID: 2




dangerous condition and was thus caused to sustain and did sustain serious and permanent

personal injuries requiring the care and treatment of physicians and medication and has been and

will in the future continue to be hampered in her daily routine.” (Id. ¶ 5.)

       4.      Plaintiff’s Complaint was simply too vague and indefinite for Defendant to determine the

amount in controversy alleged.

       5.      On February 25, 2021, Defendant filed an Answer to Plaintiff’s Complaint. (See

Ex. “B,” Defendant’s Answer to Complaint.)

       6.      According to Plaintiff’s Statement of Damages dated June 22, 2021, Plaintiff is

seeking $1,000,000 in damages. (See correspondence, attached hereto as Ex. “C”.)

       7.      Defendant now timely files this Notice of Removal because the Court has

original jurisdiction over this matter pursuant to 28 U.S.C. §1332(a) because there is complete

diversity of citizenship and the amount in controversy, exclusive of interest and costs, exceeds

$75,000.

       8.      The United States District Court for the District of New Jersey is the federal

judicial district encompassing Ocean County, New Jersey, where the State Action was filed.

For purposes of removal, venue lies in this Court pursuant to 28 U.S.C. § 1441(a).

       9.      Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal contains a “copy of

all process, pleadings, and orders served upon the defendants in this action.” (See Ex. “D,”

Copies of All Process, Pleadings and Orders Served Upon Defendant in the State Action.)

       10.     Prompt written notice of this Notice of Removal is being sent to Plaintiff

through her counsel, and a copy of this Notice of Removal is being filed with Superior Court

of New Jersey, Law Division, Ocean County, as required by 28 U.S.C. § 1446(d).
 Case 3:21-cv-13845-ZNQ-DEA Document 1 Filed 07/20/21 Page 3 of 7 PageID: 3




II.      REMOVAL IS PROPER BASED ON DIVERSITY JURISDICTION BECAUSE
         THERE IS COMPLETE DIVERSITY OF CITIZENSHIP AND THE AMOUNT IN
         CONTROVERSY EXCEEDS $75,000, EXCLUSIVE OF INTEREST AND COSTS

         11.   “[A]ny civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the defendants, to

the district court of the United States for the district and division embracing the place where such

action is pending.” 28 U.S.C. §1441(a).

         12.   The district courts of the United States have original jurisdiction over matters

between citizens of different States where the amount in controversy exceeds $75,000, exclusive

of interest and costs. 28 U.S.C. §1332(a).

         A.    THERE IS COMPLETE DIVERSITY OF CITIZENSHIP

         13.   A natural person is deemed to be a citizen of the state where she is domiciled.

Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d. Cir. 2015).

         14.   “A corporation is a citizen both of the state where it is incorporated and of the

state where it has its principal place of business.” Id.

         15.   The citizenship of limited liability companies and partnerships are determined by

the citizenship of their members. Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 420 (3d Cir.

2010).

         16.   The citizenship of fictitious names shall be disregarded when determining

diversity of citizenship. 28 U.S.C. §1441(b)(1).

         17.   At all relevant times, Plaintiff was/is a citizen of the State of New Jersey because

she was/is an adult individual residing and domiciled in Ocean County, New Jersey. (See Ex.

“A”)
 Case 3:21-cv-13845-ZNQ-DEA Document 1 Filed 07/20/21 Page 4 of 7 PageID: 4




       18.    Although not named as a Defendant, the entity that operated the Wal-Mart Store

#1977 located at 1872 Route 88 in Brick, New Jersey was Wal-Mart Stores East, LP. There is

no legal entity named “Walmart of Brick.”

       19.    Wal-Mart Stores East, LP is a Delaware limited partnership with its principal

place of business in Bentonville, Arkansas.

        20.   Wal-Mart Stores East, LP is owned solely (100%) by Wal-Mart Stores, Inc., now

 known as Walmart Inc., a Delaware corporation with its principal place of business in

 Arkansas, through various wholly-owned operating entities as follows: Walmart Inc. (WMT)

 is the sole (100%) owner of Wal-Mart Stores East, LLC (WMSE), which is an Arkansas

 corporation with its principal place of business in Arkansas. Wal-Mart Stores East, LLC, is

 the sole (100%) owner of WSE Management, LLC, and WSE Investment, LLC, which are

 both Delaware limited liability companies whose principal places of business are in Arkansas.

 WSE Investment, LLC, is the 99% owner and limited partner of Wal-Mart Stores East, LP.

 WSE Management, LLC, is the 1% owner and general partner of Wal-Mart Stores East, LP.

 Accordingly, Wal-Mart Stores East, LP, is owned by two Delaware limited companies whose

 sole owner and shareholder is an Arkansas corporation (WMSE), which in turn is wholly-

 owned by a Delaware corporation (WMT). For the purposes of diversity of citizenship, Wal-

 Mart Stores East, LP is a citizen of the States of Arkansas and Delaware.

       21.    None of Wal-Mart Stores East, LP’s limited or general partners are citizens of the

Commonwealth of Pennsylvania, so the requirements of diversity jurisdiction are satisfied.

       22.    No properly identified Defendant is a citizen of the State of New Jersey.

       23.    Accordingly, at all relevant times, there was/is complete diversity of citizenship.
 Case 3:21-cv-13845-ZNQ-DEA Document 1 Filed 07/20/21 Page 5 of 7 PageID: 5




       B.       THE AMOUNT IN CONTROVERSY EXCEEDS $75,000, EXCLUSIVE
                OF INTEREST AND COSTS

       24.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because the amount in

controversy is greater than $75,000, exclusive of interest and costs. 28 U.S.C. § 1332.

       25.     A defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold. Dart Cherokee Basin Operating Co.,

LLC v. Owens, 135 S. Ct. 547, 554, 190 L. Ed. 2d 495 (2014).

       26.     Evidence establishing the amount is required by 28 U.S.C. §1446(c)(2)(B) only

when the plaintiff contests, or the court questions, the defendant’s allegation. Id.

       27.     Plaintiff’s Complaint was simply too vague and indefinite for Defendant to determine the

amount in controversy alleged. (See Ex. “A”)

       28.     According to Plaintiff’s Statement of Damages dated on June 22, 2021, Plaintiff

is seeking $1,000,000 in damages. (See correspondence, attached hereto as Ex. “C”.)

       29.     Based on the foregoing, the amount in controversy is in excess of $75,000

exclusive of interest and costs.

       30.     Because the requirements for federal diversity jurisdiction pursuant to 28 U.S.C.

§ 1332 are satisfied, i.e., complete diversity of citizenship and the amount in controversy

exceeding $75,000, this action is properly removable.

       WHEREFORE, Defendant, Walmart of Brick, respectfully requests that this State

Action be removed from the Superior Court of New Jersey, Law Division, Ocean County to the

United States District Court for the District of New Jersey.
 Case 3:21-cv-13845-ZNQ-DEA Document 1 Filed 07/20/21 Page 6 of 7 PageID: 6




                                         Respectfully submitted,

                                         MCDONNELL & ASSOCIATES, P.C.

                                         /s/ Lisa M. Only
Dated: July 20, 2021               By:
                                         Patrick J. McDonnell, Esquire
                                         NJ Attorney I.D. No.: 026781991
                                         Lisa M. Only, Esquire
                                         NJ Attorney I.D. No.: 011142009
                                         500 Route 70 West
                                         Cherry Hill, NJ 08002
                                         Telephone: (856) 429-5300
                                         Facsimile: (856) 310-7900
                                         Attorneys for Defendant, Walmart of Brick
 Case 3:21-cv-13845-ZNQ-DEA Document 1 Filed 07/20/21 Page 7 of 7 PageID: 7




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

PHYLLIS BOOTH,

                       Plaintiff,                  CIVIL ACTION

       v.
                                                   CASE NO. ______________________
WALMART STORE #5476; WALMART
INC.; JOHN DOE and/or JOHN DOE,
INC.,                                              JURY TRIAL DEMANDED

                       Defendants.


                                    CERTIFICATE OF SERVICE

        I, Lisa M. Only, Esquire, hereby certify that, on the below date, Defendant, Walmart of
Brick’s, Notice of Removal was filed with the Court and will be available for viewing and
downloading from the ECF system. I also certify that a true and correct copy was served via
electronic and first-class mail on this same date on the following:

                                 Albertina M. Amendola, Esquire
                                       JUDD SHAW, P.A.
                                  JUDD SHAW INJURY LAW
                                   1161 Broad Street, Suite 312
                                 Shrewsbury, New Jersey 07702
                            Attorneys for Plaintiff, Cherylee Crawford


                                                    MCDONNELL & ASSOCIATES, P.C.

                                                    /s/ Lisa M. Only
Dated: July 20, 2021                         By:
                                                    Lisa M. Only, Esquire
                                                    Attorneys for Defendant, Walmart of Brick
